Exhibit 10.1
 
MYOS CORPORATION


SUBSCRIPTION AGREEMENT


  The undersigned (hereinafter “Subscriber” or “Purchaser”) hereby confirms
his/her/its subscription for the purchase of shares of common stock, par value
$0.001 per share (“Shares” or the “Common Stock”) of MYOS Corporation, a Nevada
corporation (the “Company”), at a purchase price of $0.25 per Share (the “Per
Share Purchase Price”) on the terms described below. The Shares are sometimes
referred to herein as the “Securities.”
 
  In connection with this subscription, Subscriber and the Company agree as
follows:


1.   Purchase and Sale of the Shares.


      (a)      The Company hereby agrees to issue and to sell to Subscriber, and
Subscriber hereby agrees to purchase from the Company, Shares for the aggregate
subscription amount set forth on the signature page hereto.  Subscriber
understands that this subscription is not binding upon the Company until the
Company accepts it.  Subscriber acknowledges and understands that acceptance of
this Subscription will be made only by a duly authorized representative of the
Company executing and mailing or otherwise delivering to Subscriber at
Subscriber’s address set forth herein, a counterpart copy of the signature page
to this Agreement indicating the Company’s acceptance of this Subscription.  The
Company reserves the right, in its sole discretion for any reason whatsoever, to
accept or reject this subscription in whole or in part.  Following the
acceptance of this Agreement by the Company, the Company shall issue and deliver
to Subscriber the Shares subscribed for hereunder against payment in U.S.
Dollars of the Purchase Price (as defined below).  If this subscription is
rejected, the Company and Subscriber shall thereafter have no further rights or
obligations to each other under or in connection with this Agreement.  If this
subscription is not accepted by the Company on or before July 15, 2012, this
subscription shall be deemed rejected; provided, however, that the Company, in
its sole discretion and without notice to Subscriber, may extend such date for
up to two (2) additional thirty (30) day periods.


      (b)      Unless otherwise indicated on the Subscriber’s signature page
hereto and agreed to by the Company, Subscriber has hereby deposited
concurrently herewith the aggregate purchase price for the Shares set forth on
the signature page hereof in an amount required to purchase and pay for the
Shares subscribed for hereunder (the “Purchase Price”) with Ellenoff Grossman &
Schole LLP as escrow agent (the “Escrow Agent”), which amount has been paid in
U.S. Dollars by wire transfer or check, subject to collection, to the order of
the Escrow Agent for the benefit of the Company. Unless otherwise agreed to with
the Company, Subscriber has concurrently executed an escrow agreement with the
Escrow Agent and the Company (the “Escrow Agreement”), pursuant to which the
Escrow Agent is authorized to release Subscriber’s funds to the Company upon the
terms and conditions contained therein.


      (c)      Subscriber understands and acknowledges that this subscription is
part of a private placement by the Company with no set minimum or maximum number
of Shares, which offering is being made on a “best efforts” basis.  Subscriber
understands that payments hereunder will become immediately available to the
Company once the Company accepts this subscription.
 
 
 

--------------------------------------------------------------------------------

 


2.   Representations and Warranties of Subscriber.  Subscriber represents and
warrants to the Company and, if a party to the Escrow Agreement, the Escrow
Agent as follows:


      (a)      Subscriber is an “accredited investor” as defined by Rule 501
under the Securities Act of 1933, as amended (the “Act” or “Securities Act”) or
“a qualified institutional buyer” as defined in Rule 144A (a) of the Act and
Subscriber is capable of evaluating the merits and risks of Subscriber’s
investment in the Securities and has the ability and capacity to protect
Subscriber’s interests.  Subscriber is not required to register as a broker
dealer under Section 15 of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”).


      (b)      Subscriber understands that the Securities have not been
registered.  Subscriber understands that the Securities will not be registered
under the Act on the grounds that the issuance thereof is exempt under Section
4(2) of the Act as a transaction by an issuer not involving any public offering
and that, in the view of the United States Securities and Exchange Commission
(the “SEC” or “Commission”), the statutory basis for the exception claimed would
not be present if any of the representations and warranties of Subscriber
contained in this Agreement or those of other purchasers of the Securities are
untrue, subject to Subscriber’s registration rights set forth hereunder.


      (c)      Subscriber is purchasing the Securities subscribed for hereby for
investment purposes and not with a view to distribution or resale, nor with the
intention of selling, transferring or otherwise disposing of all or any part
thereof for any particular price, or at any particular time, or upon the
happening of any particular event or circumstance, except selling, transferring,
or disposing of the Securities in full compliance with all applicable provisions
of the Act, the rules and regulations promulgated by the SEC thereunder, and
applicable state securities laws; and that an investment in the Securities is
not a liquid investment;  provided, however, that by making the representations
herein, Subscriber does not agree to hold any of the Securities subscribed for
hereby for any minimum or other specific term and reserves the right to dispose
of such Securities at any time in accordance with or pursuant to a registration
statement or an exemption under the Act.


      (d)      Subscriber acknowledges that Subscriber has had the opportunity
to ask questions of, and receive answers from, the Company or any authorized
person acting on its behalf concerning the Company and its business and to
obtain any additional information, to the extent possessed by the Company (or to
the extent it could have been acquired by the Company without unreasonable
effort or expense) necessary to verify the accuracy of the information received
by Subscriber.  In connection therewith, Subscriber acknowledges that Subscriber
has had the opportunity to discuss the Company’s business, management and
financial affairs with the Company’s management or any authorized person acting
on its behalf.  Subscriber has had opportunity to review the Company’s filings
with the SEC, including the Form 10-K for the year ended December 31, 2011, and
the Form 10-Q for the quarter ended March 31, 2012 (collectively, the
“Disclosure Package” or “SEC Reports”), and has received all the information,
both written and oral, that Subscriber has requested from the Company.  Without
limiting the generality of the foregoing, Subscriber has been furnished with or
has had the opportunity to acquire, and to review: (i) copies of all of the
Company’s publicly available documents on the EDGAR system maintained by the SEC
at http://www.sec.gov/edgar/searchedgar/webusers.htm and the Disclosure Package,
and (ii) all information, both written and oral, that Subscriber desires with
respect to the Company’s business, management, financial affairs and
prospects.  In determining whether to make this investment, Subscriber has
relied solely on (i) Subscriber’s own knowledge and understanding of the Company
and its business based upon Subscriber’s own due diligence investigations and
the information furnished pursuant to this paragraph, and (ii) the information
described in subparagraph 2(f) below.  Subscriber understands that no person has
been authorized to give any information or to make any representations which
were not contained in the Disclosure Package and Subscriber has not relied on
any other representations or information.
 
 
B-2

--------------------------------------------------------------------------------

 
 
      (e)      Subscriber has all requisite legal and other power and authority
to execute and deliver this Agreement and to carry out and perform Subscriber’s
obligations under the terms of this Agreement.  This Agreement constitutes a
valid and legally binding obligation of Subscriber, enforceable in accordance
with its terms, except: (i) as limited by general equitable principles and
applicable bankruptcy, insolvency, reorganization, moratorium and other laws of
general application affecting enforcement of creditors’ rights generally, (ii)
as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.


      (f)       Subscriber has carefully considered and has discussed with the
Subscriber’s legal, tax, accounting and financial advisors, to the extent
Subscriber has deemed necessary, the suitability of this investment and the
transactions contemplated by this Agreement for the Subscriber’s particular
federal, state, local and foreign tax and financial situation and has
independently determined that this investment and the transactions contemplated
by this Subscription Agreement are a suitable investment for the
Subscriber.  Subscriber has relied solely on such advisors and not on any
statements or representations of the Company or any of its agents.  Subscriber
understands that Subscriber (and not the Company) shall be responsible for
Subscriber’s own tax liability that may arise as a result of this investment or
the transactions contemplated by this Agreement.


      (g)      The execution, delivery and performance of and compliance with
this Agreement and the issuance of the Shares will not result in any violation
of, or conflict with, or constitute a default under, any of Subscriber’s
articles of incorporation or by-laws, or equivalent limited liability company,
trust or partnership documents, if applicable, or any agreement to which
Subscriber is a party or by which it is bound, nor result in the creation of any
mortgage, pledge, lien, encumbrance or charge against any of the assets or
properties of Subscriber or the Securities.


      (h)      Subscriber acknowledges that an investment in the Securities is
speculative and involves a high degree of risk and that Subscriber can bear the
economic risk of the purchase of the Securities, including a total loss of
his/her/its investment.
 
  (i)       Subscriber acknowledges that he/she/it has carefully reviewed and
considered the risk factors in the Disclosure Package as well as the following
additional risks:
 
 
B-3

--------------------------------------------------------------------------------

 
 
·  
The Company’s ability to develop additional products/formulations or other uses
for its current product such as treating sarcopenia;



·  
The Company’s limited financial resources and its ability to continue as a going
concern;



·  
The Company’s need for additional financing in the future;



·  
The Company’s history of net losses and cash flow deficits;



·  
This offering is being made on a “best efforts” no minimum or maximum basis;



·  
The fact that up to $350,000 of the net proceeds from this offering may be used
to repay the Company’s accrued expenses and the remainder of the net proceeds
shall be used for working capital, research and development, or strategic
initiatives;



·  
The Company’s ability to invest in research and development and clinically
validate the efficacy of MYO-T12;



·  
The Company’s reliance on a single manufacturer and third-party suppliers;



·  
Potential competitors with greater financial and other resources;



·  
The Company’s lack of independent corporate governance;



·  
The Company’s failure to develop additional products so as not to rely on its
sole existing product;



·  
The Company may issue additional Shares and other securities in the future,
which could dilute your ownership of the Company;



·  
The price per share is greater than the net tangible book value per share and
Subscriber acknowledges that he/she/it will suffer immediate dilution; and



·  
The Company’s management has broad discretion over the use of proceeds from this
offering.

 
      (j)       Subscriber is aware that the Shares are “restricted securities”
as that term is defined in Rule 144 of the general rules and regulations under
the Act.


      (k)      Because of the legal restrictions imposed on resale, Subscriber
understands that the Company shall have the right to note stop-transfer
instructions in its stock transfer records, and Subscriber has been informed of
the Company’s intention to do so.  Any sales, transfers, or other dispositions
of the Shares by Subscriber, if any, will be made in compliance with the Act and
all applicable rules and regulations promulgated thereunder.
 
 
B-4

--------------------------------------------------------------------------------

 


      (l)       Subscriber acknowledges that Subscriber has such knowledge and
experience in financial and business matters that Subscriber is capable of
evaluating the merits and risks of an investment in the Securities and of making
an informed investment decision with respect thereto.


      (m)     Subscriber further represents that the address of Subscriber set
forth below is his/her principal residence (or, if Subscriber is a company,
partnership or other entity, the address of its principal place of business);
that Subscriber is purchasing the Securities for Subscriber’s own account and
not, in whole or in part, for the account of any other person; Subscriber is
purchasing the Securities for investment and not with a view to the resale or
distribution thereof; and that Subscriber has not formed any entity, and is not
an entity formed, for the purpose of purchasing the Securities.


      (n)      Subscriber understands that the Company shall have the
unconditional right to accept or reject this subscription, in whole or in part,
for any reason or without a specific reason, in the sole and absolute discretion
of the Company (even after receipt and clearance of Subscriber’s funds).  This
Agreement is not binding upon the Company until accepted in writing by an
authorized officer of the Company.  In the event that this subscription is
rejected, then Subscriber’s subscription funds (to the extent of such rejection)
will be promptly returned in full without interest thereon or deduction
therefrom.


      (o)      Subscriber has not been furnished with any oral representation or
oral information in connection with the offering of the Securities that is not
contained in, or is in any way contrary to or inconsistent with, statements made
in the Disclosure Package and this Agreement.


      (p)      Subscriber represents that Subscriber is not subscribing for the
Securities as a result of or subsequent to any advertisement, article, notice or
other communication published in any newspaper, magazine or similar media or
broadcast over the Internet, television or radio or presented at any seminar or
meeting or any public announcement or filing of or by the Company.


      (q)      No representations or warranties have been made to Subscriber by
the Company, or any officer, employee, agent, affiliate or subsidiary of the
Company, other than the representations of the Company contained herein, and in
subscribing for the Securities that Subscriber is not relying upon any
representations other than those contained in the Disclosure Package or in this
Agreement.


      (r)       Subscriber represents and warrants, to the best of Subscriber’s
knowledge, that no finder, broker, agent, financial advisor or other
intermediary, nor any purchaser representative or any broker-dealer acting as a
broker, is entitled to any compensation in connection with the transactions
contemplated by this Subscription Agreement, other than a broker-dealer retained
by the Company.  Subscriber understands that the Company may retain one or more
broker-dealers and pay them customary compensation for offerings of this nature.
 
 
B-5

--------------------------------------------------------------------------------

 


      (s)      Subscriber represents and warrants that Subscriber has: (i) not
distributed or reproduced the Disclosure Package, in whole or in part, at any
time, without the prior written consent of the Company and (ii) kept
confidential the existence of the Disclosure Package and the information
contained therein or made available in connection with any further investigation
of the Company.


      (t)       If Subscriber is a corporation, partnership, limited liability
company, trust, or other entity, it represents that: (i) it is duly organized,
validly existing and in good standing in its jurisdiction of incorporation or
organization and has all requisite power and authority to execute and deliver
this Agreement and purchase the Securities as provided herein; (ii) its purchase
of the Securities will not result in any violation of, or conflict with, any
term or provision of the charter, by-laws or other organizational documents of
Subscriber or any other instrument or agreement to which Subscriber is a party
or is subject; (iii) the execution and delivery of this Agreement and
Subscriber’s purchase of the Securities has been duly authorized by all
necessary action on behalf of the Subscriber; and (iv) all of the documents
relating to the Subscriber’s subscription to the Securities have been duly
executed and delivered on behalf of Subscriber.
 
  (u)     Subscriber acknowledges that no United States federal or state agency
or any other governmental or state agency has passed on or made recommendations
or endorsement of the Securities or the suitability of the investment in the
Securities nor have such authorities passed upon or endorsed the merits of the
offering of the Securities.


3.   Representations and Warranties of the Company.  The Company represents and
warrants to Subscriber as follows:
 
  (a)      Subsidiaries.  The Company owns, directly or indirectly, all of the
capital stock or other equity interests of each Subsidiary free and clear of any
Liens, and all of the issued and outstanding shares of capital stock of each
Subsidiary are validly issued and are fully paid, non-assessable and free of
preemptive and similar rights to subscribe for or purchase securities.
 
  (b)      Organization and Qualification.  The Company and each of the
Subsidiaries is an entity duly incorporated or otherwise organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization, with the requisite power and authority to own and
use its properties and assets and to carry on its business as currently
conducted.  Neither the Company nor any Subsidiary is in violation nor default
of any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents.  Each of the
Company and the Subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not have or reasonably be expected to result
in: (i) a material adverse effect on the legality, validity or enforceability of
this Agreement, (ii) a material adverse effect on the results of operations,
assets, business, prospects or condition (financial or otherwise) of the Company
and the Subsidiaries, taken as a whole, or (iii) a material adverse effect on
the Company’s ability to perform in any material respect on a timely basis its
obligations under this Agreement (any of (i), (ii) or (iii), a “Material Adverse
Effect”) and no Proceeding has been instituted in any such jurisdiction
revoking, limiting or curtailing or seeking to revoke, limit or curtail such
power and authority or qualification.
 
 
B-6

--------------------------------------------------------------------------------

 


  (c)      Authorization; Enforcement.  The Company has the requisite corporate
power and authority to enter into and to consummate the transactions
contemplated by this Agreement and otherwise to carry out its obligations
hereunder.  The execution and delivery of each of this Agreement by the Company
and the consummation by it of the transactions contemplated hereby have been
duly authorized by all necessary action on the part of the Company and no
further action is required by the Company, the Board of Directors or the
Company’s stockholders in connection herewith or therewith other than in
connection with the Required Approvals.  This Agreement has been (or upon
delivery will have been) duly executed by the Company and, when delivered in
accordance with the terms hereof, will constitute the valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms, except: (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law.


  (d)     No Conflicts.  The execution, delivery and performance by the Company
of this Agreement, the issuance and sale of the Shares and the consummation by
it of the transactions contemplated hereby do not and will not: (i) conflict
with or violate any provision of the Company’s or any Subsidiary’s certificate
or articles of incorporation, bylaws or other organizational or charter
documents, (ii) conflict with, or constitute a default (or an event that with
notice or lapse of time or both would become a default) under, result in the
creation of any Lien upon any of the properties or assets of the Company or any
Subsidiary, or give to others any rights of termination, amendment, acceleration
or cancellation (with or without notice, lapse of time or both) of, any
agreement, credit facility, debt or other instrument (evidencing a Company or
Subsidiary debt or otherwise) or other understanding to which the Company or any
Subsidiary is a party or by which any property or asset of the Company or any
Subsidiary is bound or affected, or (iii) subject to the Required Approvals,
conflict with or result in a violation of any law, rule, regulation, order,
judgment, injunction, decree or other restriction of any court or governmental
authority to which the Company or a Subsidiary is subject (including federal and
state securities laws and regulations), or by which any property or asset of the
Company or a Subsidiary is bound or affected; except in the case of each of
clauses (ii) and (iii), such as could not have or reasonably be expected to
result in a Material Adverse Effect.


  (e)      Filings, Consents and Approvals.  The Company is not required to
obtain any consent, waiver, authorization or order of, give any notice to, or
make any filing or registration with, any court or other federal, state, local
or other governmental authority or other Person in connection with the
execution, delivery and performance by the Company of this Agreement, other than
the Form 8-K described in Section 5(D) of this Agreement and the filing of Form
D with the Commission and such filings as are required to be made under
applicable state securities laws (collectively, the “Required Approvals”).
 
 
B-7

--------------------------------------------------------------------------------

 


  (f)      Issuance of the Securities.  The Shares are duly authorized and, when
issued and paid for in accordance with this Agreement, will be duly and validly
issued, fully paid and nonassessable, free and clear of all Liens imposed by the
Company other than restrictions on transfer provided for in this Agreement.


  (g)     Capitalization.  As of May 25, 2012, the Company had (i) 300,000,000
authorized shares of common stock, of which 80,488,997 were issued and
outstanding, and (ii) 25,000,000 authorized shares of preferred stock, of which
none were issued and outstanding.  No Person has any right of first refusal,
preemptive right, right of participation, or any similar right to participate in
the transactions contemplated by this Agreement.  Except as disclosed in the
Company’s SEC reports, there are no outstanding options, warrants, scrip rights
to subscribe to, calls or commitments of any character whatsoever relating to,
or securities, rights or obligations convertible into or exercisable or
exchangeable for, or giving any Person any right to subscribe for or acquire any
shares of Common Stock, or contracts, commitments, understandings or
arrangements by which the Company or any Subsidiary is or may become bound to
issue additional shares of Common Stock or Common Stock Equivalents.  The
issuance and sale of the Shares will not obligate the Company to issue shares of
Common Stock or other securities to any Person and will not result in a right of
any holder of Company securities to adjust the exercise, conversion, exchange or
reset price under any of such securities. All of the outstanding shares of
capital stock of the Company are duly authorized, validly issued, fully paid and
nonassessable, have been issued in compliance with all federal and state
securities laws, and none of such outstanding shares was issued in violation of
any preemptive rights or similar rights to subscribe for or purchase
securities.  No further approval or authorization of any stockholder, the Board
of Directors or others is required for the issuance and sale of the
Shares.  There are no stockholders agreements, voting agreements or other
similar agreements with respect to the Company’s capital stock to which the
Company is a party.


  (h)     SEC Reports; Financial Statements.  Since February 25, 2011, the
Company has filed all reports, schedules, forms, statements and other documents
required to be filed by the Company under the Securities Act and the Exchange
Act, including pursuant to Section 13(a) or 15(d) thereof (the foregoing
materials, including the exhibits thereto and documents incorporated by
reference therein, being collectively referred to herein as the “SEC Reports”)
on a timely basis or has received a valid extension of such time of filing and
has filed any such SEC Reports prior to the expiration of any such
extension.  As of their respective dates, the SEC Reports complied in all
material respects with the requirements of the Securities Act and the Exchange
Act, as applicable, and none of the SEC Reports, when filed, contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading.  The
Company is an issuer subject to Rule 144(i) under the Securities Act.  The
financial statements of the Company included in the SEC Reports comply in all
material respects with applicable accounting requirements and the rules and
regulations of the Commission with respect thereto as in effect at the time of
filing.  Such financial statements have been prepared in accordance with United
States generally accepted accounting principles applied on a consistent basis
during the periods involved (“GAAP”), except as may be otherwise specified in
such financial statements or the notes thereto and except that unaudited
financial statements may not contain all footnotes required by GAAP, and fairly
present in all material respects the financial position of the Company and its
consolidated Subsidiaries as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, immaterial, year-end audit adjustments.
 
 
B-8

--------------------------------------------------------------------------------

 


  (i)       Material Changes; Undisclosed Events or Liabilities.  Since the date
of the latest audited financial statements included within the SEC Reports,
except as specifically disclosed in a subsequent SEC Report filed prior to the
date hereof: (i) there has been no event, occurrence or development that has had
or that could reasonably be expected to result in a Material Adverse Effect,
(ii) the Company has not incurred any liabilities (contingent or otherwise)
other than (A) trade payables and accrued expenses incurred in the ordinary
course of business consistent with past practice and (B) liabilities not
required to be reflected in the Company’s financial statements pursuant to GAAP
or disclosed in filings made with the Commission, (iii) the Company has not
altered its method of accounting, and (iv) the Company has not declared or made
any dividend or distribution of cash or other property to its stockholders or
purchased, redeemed or made any agreements to purchase or redeem any shares of
its capital stock.  The Company does not have pending before the Commission any
request for confidential treatment of information.


  (j)       Litigation.  There is no action, suit, inquiry, notice of violation,
proceeding or investigation pending or, to the knowledge of the Company,
threatened against or affecting the Company, any Subsidiary or any of their
respective properties before or by any court, arbitrator, governmental or
administrative agency or regulatory authority (federal, state, county, local or
foreign) (collectively, an “Action”) which (i) adversely affects or challenges
the legality, validity or enforceability of this Agreement or the Shares or (ii)
could, if there were an unfavorable decision, have or reasonably be expected to
result in a Material Adverse Effect.  Neither the Company nor any Subsidiary,
nor any director or officer thereof, is or has been the subject of any Action
involving a claim of violation of or liability under federal or state securities
laws or a claim of breach of fiduciary duty.  There has not been, and to the
knowledge of the Company, there is not pending or contemplated, any
investigation by the Commission involving the Company or any current or former
director or officer of the Company.  The Commission has not issued any stop
order or other order suspending the effectiveness of any registration statement
filed by the Company or any Subsidiary under the Exchange Act or the Securities
Act.


  (k)      Labor Relations.  No labor dispute exists or, to the knowledge of the
Company, is imminent with respect to any of the employees of the Company, which
could reasonably be expected to result in a Material Adverse Effect.  None of
the Company’s or its Subsidiaries’ employees is a member of a union that relates
to such employee’s relationship with the Company or such Subsidiary, and neither
the Company nor any of its Subsidiaries is a party to a collective bargaining
agreement, and the Company and its Subsidiaries believe that their relationships
with their employees are good.  To the knowledge of the Company, no executive
officer of the Company or any Subsidiary is, or is now expected to be, in
violation of any material term of any employment contract, confidentiality,
disclosure or proprietary information agreement or non-competition agreement, or
any other contract or agreement or any restrictive covenant in favor of any
third party, and the continued employment of each such executive officer does
not subject the Company or any of its Subsidiaries to any liability with respect
to any of the foregoing matters.  The Company and its Subsidiaries are in
compliance with all U.S. federal, state, local and foreign laws and regulations
relating to employment and employment practices, terms and conditions of
employment and wages and hours, except where the failure to be in compliance
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
 
 
B-9

--------------------------------------------------------------------------------

 


  (l)       Compliance.  Neither the Company nor any Subsidiary: (i) is in
default under or in violation of (and no event has occurred that has not been
waived that, with notice or lapse of time or both, would result in a default by
the Company or any Subsidiary under), nor has the Company or any Subsidiary
received notice of a claim that it is in default under or that it is in
violation of, any indenture, loan or credit agreement or any other agreement or
instrument to which it is a party or by which it or any of its properties is
bound (whether or not such default or violation has been waived), (ii) is in
violation of any judgment, decree, or order of any court, arbitrator or other
governmental authority or (iii) is or has been in violation of any statute,
rule, ordinance or regulation of any governmental authority, including without
limitation all foreign, federal, state and local laws relating to taxes,
environmental protection, occupational health and safety, product quality and
safety and employment and labor matters, except in each case as could not have
or reasonably be expected to result in a Material Adverse Effect.


  (m)     Regulatory Permits.  The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, except where the failure
to possess such permits could not reasonably be expected to result in a Material
Adverse Effect (“Material Permits”), and neither the Company nor any Subsidiary
has received any notice of proceedings relating to the revocation or
modification of any Material Permit.


  (n)      Intellectual Property.  The Company and the Subsidiaries have, or
have rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, trade secrets, inventions, copyrights,
licenses and other intellectual property rights and similar rights as described
in the SEC Reports as necessary or required for use in connection with their
respective businesses and which the failure to so have could have a Material
Adverse Effect (collectively, the “Intellectual Property Rights”).  None of, and
neither the Company nor any Subsidiary has received a notice (written or
otherwise) that any of, the Intellectual Property Rights has expired, terminated
or been abandoned, or is expected to expire or terminate or be abandoned, within
two (2) years from the date of this Agreement.  Neither the Company nor any
Subsidiary has received, since the date of the latest audited financial
statements included within the SEC Reports, a written notice of a claim or
otherwise has any knowledge that the Intellectual Property Rights violate or
infringe upon the rights of any Person, except as could not have or reasonably
br expected to not have a Material Adverse Effect.  To the knowledge of the
Company, all such Intellectual Property Rights are enforceable and there is no
existing infringement by another Person of any of the Intellectual Property
Rights.  The Company and its Subsidiaries have taken reasonable security
measures to protect the secrecy, confidentiality and value of all of their
intellectual properties, except where failure to do so could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.
 
 
B-10

--------------------------------------------------------------------------------

 


  (o)      Insurance.  The Company and the Subsidiaries are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which the Company and
the Subsidiaries are engaged, including, but not limited to, directors and
officers insurance coverage.  Neither the Company nor any Subsidiary has any
reason to believe that it will not be able to renew its existing insurance
coverage as and when such coverage expires or to obtain similar coverage from
similar insurers as may be necessary to continue its business without a
significant increase in cost.
 
  (p)      Transactions With Affiliates and Employees.  Except as set forth in
the SEC Reports, none of the officers or directors of the Company or any
Subsidiary and, to the knowledge of the Company, none of the employees of the
Company or any Subsidiary is presently a party to any transaction with the
Company or any Subsidiary (other than for services as employees, officers and
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, providing for the borrowing of money from or lending of
money to or otherwise requiring payments to or from any officer, director or
such employee or, to the knowledge of the Company, any entity in which any
officer, director, or any such employee has a substantial interest or is an
officer, director, trustee, stockholder, member or partner, in each case in
excess of $100,000 other than for: (i) payment of salary or consulting fees for
services rendered, (ii) reimbursement for expenses incurred on behalf of the
Company and (iii) other employee benefits, including stock option agreements
under any stock option plan of the Company.
 
  (q)     Sarbanes-Oxley; Internal Accounting Controls. The Company and the
Subsidiaries are in compliance with any and all applicable requirements of the
Sarbanes-Oxley Act of 2002 that are effective as of the date hereof and
applicable to them, and any and all applicable rules and regulations promulgated
by the Commission thereunder that are effective as of the date hereof and
applicable to them.  The Company and the Subsidiaries maintain a system of
internal accounting controls sufficient to provide reasonable assurance that:
(i) transactions are executed in accordance with management’s general or
specific authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability, (iii) access to assets is permitted only in accordance
with management’s general or specific authorization, and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences. The
Company and the Subsidiaries have established disclosure controls and procedures
(as defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) for the Company and
the Subsidiaries and designed such disclosure controls and procedures to ensure
that information required to be disclosed by the Company in the reports it files
or submits under the Exchange Act is recorded, processed, summarized and
reported, within the time periods specified in the Commission’s rules and
forms.  The Company’s certifying officers have evaluated the effectiveness of
the disclosure controls and procedures of the Company and the Subsidiaries as of
the end of the period covered by the most recently filed periodic report under
the Exchange Act (such date, the “Evaluation Date”).  The Company presented in
its most recently filed periodic report under the Exchange Act the conclusions
of the certifying officers about the effectiveness of the disclosure controls
and procedures based on their evaluations as of the Evaluation Date.  Since the
Evaluation Date, there have been no changes in the internal control over
financial reporting (as such term is defined in the Exchange Act) of the Company
and its Subsidiaries that have materially affected, or is reasonably likely to
materially affect, the internal control over financial reporting of the Company
or its Subsidiaries.
 
 
B-11

--------------------------------------------------------------------------------

 


  (r)      Private Placement. Assuming the accuracy of the Subscribers’
representations and warranties set forth in this Agreement, no registration
under the Securities Act is required for the offer and sale of the Shares by the
Company to the Subscribers as contemplated hereby.


  (s)     Investment Company. The Company is not, and is not an Affiliate of,
and immediately after receipt of payment for the Securities, will not be or be
an Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.  The Company shall conduct its business in a
manner so that it will not become an “investment company” subject to
registration under the Investment Company Act of 1940, as amended.


  (t)      Listing and Maintenance Requirements.  The Common Stock is registered
pursuant to Section 12(g) of the Exchange Act, and the Company has taken no
action designed to, or which to its knowledge is likely to have the effect of,
terminating the registration of the Common Stock under the Exchange Act nor has
the Company received any notification that the Commission is contemplating
terminating such registration.  The Company has not, in the 12 months preceding
the date hereof, received notice from any Trading Market on which the Common
Stock is or has been listed or quoted to the effect that the Company is not in
compliance with the listing or maintenance requirements of such Trading Market.
The Company is, and has no reason to believe that it will not in the foreseeable
future continue to be, in compliance with all such listing and maintenance
requirements.


  (u)     Application of Takeover Protections.  The Company and the Board of
Directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s certificate of incorporation (or
similar charter documents) or the laws of its state of incorporation that is or
could become applicable to the Subscribers as a result of the Subscribers and
the Company fulfilling their obligations or exercising their rights under this
Agreement, including without limitation as a result of the Company’s issuance of
the Shares and the Subscribers’ ownership of the Shares.


  (v)      Disclosure.  Except with respect to the material terms and conditions
of the transactions contemplated by this Agreement, the Company confirms that
neither it nor any other Person acting on its behalf has provided any of the
Subscribers or their agents or counsel with any information that it believes
constitutes or might constitute material, non-public information.   The Company
understands and confirms that the Subscribers will rely on the foregoing
representation in effecting transactions in securities of the Company.  All of
the disclosure furnished by or on behalf of the Company to the Subscribers
regarding the Company and its Subsidiaries, their respective businesses and the
transactions contemplated hereby, is true and correct and does not contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements made therein, in the light of the circumstances
under which they were made, not misleading. The press releases disseminated by
the Company during the twelve months preceding the date of this Agreement taken
as a whole do not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
were made and when made, not misleading.  The Company acknowledges and agrees
that no Purchaser makes or has made any representations or warranties with
respect to the transactions contemplated hereby other than those specifically
set forth in this Agreement.
 
 
B-12

--------------------------------------------------------------------------------

 


  (w)     No Integrated Offering. Assuming the accuracy of the Purchasers’
representations and warranties set forth in this Agreement, neither the Company,
nor any of its Affiliates, nor any Person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would cause this
offering of the Shares to be integrated with prior offerings by the Company for
purposes of (i) the Securities Act which would require the registration of any
such securities under the Securities Act, or (ii) any applicable shareholder
approval provisions of any Trading Market on which any of the securities of the
Company are listed or designated.


  (x)      Tax Status.  Except for matters that would not, individually or in
the aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Company and its Subsidiaries each (i) has made or filed all United
States federal, state and local income and all foreign income and franchise tax
returns, reports and declarations required by any jurisdiction to which it is
subject, (ii) has paid all taxes and other governmental assessments and charges
that are material in amount, shown or determined to be due on such returns,
reports and declarations and (iii) has set aside on its books provision
reasonably adequate for the payment of all material taxes for periods subsequent
to the periods to which such returns, reports or declarations apply.  There are
no unpaid taxes in any material amount claimed to be due by the taxing authority
of any jurisdiction, and the officers of the Company or of any Subsidiary know
of no basis for any such claim.


  (y)     No General Solicitation.  Neither the Company nor any person acting on
behalf of the Company has offered or sold any of the Securities by any form of
general solicitation or general advertising.  The Company has offered the
Securities for sale only to the Purchasers and certain other “accredited
investors” within the meaning of Rule 501 under the Securities Act.


  (z)      Foreign Corrupt Practices.  Neither the Company nor any Subsidiary,
to the knowledge of the Company or any Subsidiary, any agent or other person
acting on behalf of the Company or any Subsidiary, has: (i) directly or
indirectly, used any funds for unlawful contributions, gifts, entertainment or
other unlawful expenses related to foreign or domestic political activity, (ii)
made any unlawful payment to foreign or domestic government officials or
employees or to any foreign or domestic political parties or campaigns from
corporate funds, (iii) failed to disclose fully any contribution made by the
Company or any Subsidiary (or made by any person acting on its behalf of which
the Company is aware) which is in violation of law or (iv) violated in any
material respect any provision of FCPA.


  (aa)    Accountants.  To the knowledge and belief of the Company, the
Company’s auditor is a registered public accounting firm as required by the
Exchange Act.
 
 
B-13

--------------------------------------------------------------------------------

 


  (bb)   No Disagreements with Accountants and Lawyers.There are no
disagreements of any kind presently existing, or reasonably anticipated by the
Company to arise, between the Company and the accountants and lawyers formerly
or presently employed by the Company and the Company is current with respect to
any fees owed to its accountants and lawyers which could affect the Company’s
ability to perform any of its obligations under any of the Transaction
Documents.


  (cc)    Acknowledgment Regarding Subscribers’ Purchase of Securities.  The
Company acknowledges and agrees that each of the Subscribers is acting solely in
the capacity of an arm’s length purchaser with respect to this Agreement. The
Company further acknowledges that no Subscriber is acting as a financial advisor
or fiduciary of the Company (or in any similar capacity) with respect to this
Agreement and the transactions contemplated hereby and any advice given by any
Subscriber or any of their respective representatives or agents in connection
with this Agreement and the transactions contemplated hereby is merely
incidental to the Subscribers’ purchase of the Shares.  The Company further
represents to each Subscriber that the Company’s decision to enter into this
Agreement has been based solely on the independent evaluation of the
transactions contemplated hereby by the Company and its representatives.


  (dd)    Regulation M Compliance.  The Company has not, and to its knowledge no
one acting on its behalf has, (i) taken, directly or indirectly, any action
designed to cause or to result in the stabilization or manipulation of the price
of any security of the Company to facilitate the sale or resale of any of the
Shares, (ii) sold, bid for, purchased, or paid any compensation for soliciting
purchases of, any of the Shares, or (iii) paid or agreed to pay to any Person
any compensation for soliciting another to purchase any other securities of the
Company, other than, in the case of clauses (ii) and (iii), compensation paid to
the Company’s placement agent in connection with the placement of the Shares.


  (ee)    Office of Foreign Assets Control.  Neither the Company nor any
Subsidiary  nor, to the Company's knowledge, any director, officer, agent,
employee or affiliate of the Company or any Subsidiary is currently subject to
any U.S. sanctions administered by the Office of Foreign Assets Control of the
U.S. Treasury Department (“OFAC”).


  (ff)     U.S. Real Property Holding Corporation.  The Company is not and has
never been a U.S. real property holding corporation within the meaning of
Section 897 of the Internal Revenue Code of 1986, as amended, and the Company
shall so certify upon Purchaser’s request.


  (gg)   Bank Holding Company Act.  Neither the Company nor any of its
Subsidiaries or Affiliates is subject to the Bank Holding Company Act of 1956,
as amended (the “BHCA”) and to regulation by the Board of Governors of the
Federal Reserve System (the “Federal Reserve”).  Neither the Company nor any of
its Subsidiaries or Affiliates owns or controls, directly or indirectly, five
percent (5%) or more of the outstanding shares of any class of voting securities
or twenty-five percent or more of the total equity of a bank or any entity that
is subject to the BHCA and to regulation by the Federal Reserve.  Neither the
Company nor any of its Subsidiaries or Affiliates exercises a controlling
influence over the management or policies of a bank or any entity that is
subject to the BHCA and to regulation by the Federal Reserve.
 
 
B-14

--------------------------------------------------------------------------------

 


  (hh)   Money Laundering.  The operations of the Company and its Subsidiaries
are and have been conducted at all times in compliance with applicable financial
record-keeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, applicable money laundering
statutes and applicable rules and regulations thereunder (collectively, the
“Money Laundering Laws”), and no action, suit or proceeding by or before any
court or governmental agency, authority or body or any arbitrator involving the
Company or any Subsidiary with respect to the Money Laundering Laws is pending
or, to the knowledge of the Company or any Subsidiary, threatened.


4.   Registration Rights.


(a)  Registration Statement. As promptly as possible, and in any event on or
prior to 30 days following the Closing Date (the “Filing Date”), the Company
shall prepare and file with the SEC a registration statement (“Registration
Statement”) on Form S-1 covering the resale of all Shares for an offering to be
made on a continuous basis pursuant to Rule 415.  Subject to the terms of this
Agreement, the Company shall use its best efforts to cause a Registration
Statement filed under this Agreement to be declared effective under the
Securities Act as promptly as possible after the filing thereof, but in any
event no later than 90 days following the Closing date (120 days in the event of
a “full” review) (“Effectiveness Date”), and shall use its best efforts to keep
such Registration Statement continuously effective under the Securities Act
until all Shares covered by such Registration Statement (i) have been sold,
thereunder or pursuant to Rule 144, or (ii) may be sold without volume or
manner-of-sale restrictions pursuant to Rule 144 and the Company is in
compliance with the current public information requirement under Rule 144, as
determined by the counsel to the Company pursuant to a written opinion letter to
such effect, addressed and acceptable to the Transfer Agent and the affected
Subscribers (the “Effectiveness Period”).  The Company shall promptly notify the
Subscribers via facsimile or by e-mail of the effectiveness of a Registration
Statement. Notwithstanding anything to the contrary herein, in the event that
the Commission limits the amount of Shares that may be sold by selling security
holders in a particular Registration Statement, the Company may scale back (i.e.
remove) from such registration statement such number of Shares on behalf of all
selling security holders who have exercised similar registration rights on a
pro-rata basis based on the total number of Shares held by such selling security
holder; provided, however, that, prior to the removal from such Registration
Statement of Shares or those shares of common stock of Company purchased in a
private placement with the same per share purchase price as hereunder (“Other
Shares”), the Company shall first remove from such registration statement any
securities other than Shares or Other Shares.


(b)  Failure to Register.  If during the Effectiveness Period: (i) the initial
Registration Statement is not filed on or prior to its Filing Date or (ii) a
Registration Statement registering for resale all of the Shares is not declared
effective by the Commission by the Effectiveness Date, or (iii) after the
effective date of a Registration Statement, such Registration Statement ceases
for any reason to remain continuously effective as to all Shares included in
such Registration Statement, or the Subscribers are otherwise not permitted to
utilize the Prospectus therein to resell such Shares, for more than fifteen (15)
consecutive calendar days or more than an aggregate of twenty-five (25) calendar
days (which need not be consecutive calendar days) (any such failure or breach
being referred to as an “Event”, and the date on which such Event occurs, the
“Event Date”), then, in addition to any other rights the Subscribers may have
hereunder or under applicable law, on each monthly anniversary of each Event
Date until the applicable Event is cured, the Company shall pay to each
Subscriber an amount in cash, as partial liquidated damages and not as a
penalty, equal to the product of (1) the product of (A) 1.5% multiplied by (B)
the quotient of (I) the number of such Subscriber’s Shares that are not then
covered by a Registration Statement that is then effective and available for use
by such Subscriber divided by (II) the total number of such Subscriber’s Shares
multiplied by (2) the aggregate purchase price paid by such Subscriber pursuant
to this Agreement.  The parties agree that the maximum aggregate liquidated
damages payable to a Subscriber under this Section 4(b) shall be 10% of the
aggregate Purchase Price paid by such Subscriber pursuant to this
Agreement.  The partial liquidated damages pursuant to the terms hereof shall
apply on a daily pro rata basis for any portion of a month prior to the cure of
an Event.
 
 
B-15

--------------------------------------------------------------------------------

 


(c)  Expenses.  The Company will pay all expenses incurred by it in complying
with Section 4, including, without limitation, all registration and filing fees,
fees and disbursements of the Company’s counsel and independent public
accountants and fees and expenses incurred in connection with complying with
state securities or “blue sky” laws. In no event shall the Company be
responsible for any broker or similar commissions of any Subscriber or any legal
fees or other costs of any Subscriber.


(d)  Indemnification by the Company. The Company shall, notwithstanding any
termination of this Agreement, indemnify and hold harmless each Subscriber, the
officers, directors, members, partners, agents, brokers (including brokers who
offer and sell Shares as principal as a result of a pledge or any failure to
perform under a margin call of Common Stock), investment advisors and employees
(and any other Persons with a functionally equivalent role of a Person holding
such titles, notwithstanding a lack of such title or any other title) of each of
them, each Person who controls any such Subscriber (within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act) and the
officers, directors, members, stockholders, partners, agents and employees (and
any other Persons with a functionally equivalent role of a Person holding such
titles, notwithstanding a lack of such title or any other title) of each such
controlling Person, to the fullest extent permitted by applicable law, from and
against any and all losses, claims, damages, liabilities, costs (including,
without limitation, reasonable attorneys’ fees) and expenses (collectively,
“Losses”), as incurred, arising out of or relating to (1) any untrue or alleged
untrue statement of a material fact contained in a registration statement or any
form of prospectus or in any amendment or supplement thereto or in any
preliminary prospectus on which Shares are included pursuant to this Section 4,
or arising out of or relating to any omission or alleged omission of a material
fact required to be stated in such registration statement or necessary to make
the statements in such registration statement (in the case of any prospectus or
supplement thereto, in light of the circumstances under which they were made)
not misleading or (2) any violation or alleged violation by the Company of the
Act, the Exchange Act or any state securities law, or any rule or regulation
thereunder, in connection with the performance of its obligations pursuant to
this Agreement, except to the extent, but only to the extent, that (i) such
untrue statements or omissions are based solely upon information regarding such
Subscriber furnished in writing to the Company by such Subscriber expressly for
use therein, or to the extent that such information relates to such Subscriber
or such Subscriber’s proposed method of distribution of Shares and was reviewed
and expressly approved in writing by such Subscriber expressly for use in such
registration statement, such prospectus or in any amendment or supplement
thereto or (ii) the use by such Subscriber of an outdated, defective or
otherwise unavailable prospectus after the Company has notified such Subscriber
in writing that the prospectus is outdated, defective or otherwise unavailable
for use by such Subscriber and prior to the receipt by such Subscriber of notice
from the Company that use of such prospectus may be resumed, but only if and to
the extent that following the receipt of such notice that use of the prospectus
may be resumed, the misstatement or omission giving rise to such Loss would have
been corrected.  The Company shall notify the Subscribers promptly of the
institution, threat or assertion of any proceeding arising from or in connection
with the transactions contemplated by this Agreement of which the Company is
aware. Such indemnity shall remain in full force and effect regardless of any
investigation made by or on behalf of such indemnified person and shall survive
the transfer of any Shares by any of the Subscribers in accordance with Section
4.
 
 
B-16

--------------------------------------------------------------------------------

 


(e)  Indemnification by Subscribers. Each Subscriber shall, severally and not
jointly, indemnify and hold harmless the Company, its directors, officers,
agents and employees, each Person who controls the Company (within the meaning
of Section 15 of the Act and Section 20 of the Exchange Act), and the directors,
officers, agents or employees of such controlling Persons, to the fullest extent
permitted by applicable law, from and against any losses, claims, damages or
liabilities incurred by the Company arising out of or based solely upon: (i)
such Subscriber’s failure to comply with the prospectus delivery requirements of
the Securities Act or (ii) any untrue or alleged untrue statement of a material
fact provided by Subscriber expressly for use in connection with and contained
in any registration statement under which the Shares were registered, any
preliminary or final prospectus contained therein, or in any amendment or
supplement thereto or in any preliminary or final prospectus.
 
5.  Other Agreements of the Parties
 
  A.      Transfer Restrictions.


  (i)     The Securities may only be disposed of in compliance with state and
federal securities laws.  In connection with any transfer of Securities other
than pursuant to an effective registration statement or Rule 144, to the Company
or to an Affiliate of a Purchaser or in connection with a pledge of the
Securities pursuant to a bona fide margin agreement with a registered
broker-dealer, the Company may require the transferor thereof to provide to the
Company an opinion of counsel selected by the transferor and reasonably
acceptable to the Company, the form and substance of which opinion shall be
reasonably satisfactory to the Company, to the effect that such transfer does
not require registration of such transferred Securities under the Securities
Act.  As a condition of transfer, any such transferee shall agree in writing to
be bound by the terms of this Agreement and shall have the rights and
obligations of a Purchaser under this Agreement.
 
 
B-17

--------------------------------------------------------------------------------

 


  (ii)    The Purchasers agree to the imprinting, so long as is required by this
Section 5, of a legend on any of the Securities in the following form:


THIS SECURITY HAS NOT BEEN  REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.


  (iii)   Certificates evidencing the Shares shall not contain any legend
(including the legend set forth in this Agreement, (i) while a registration
statement covering the resale of such security is effective under the Securities
Act, (ii) following any sale of such Shares pursuant to Rule 144, (iii) if such
Shares are eligible for sale under Rule 144, without the requirement for the
Company to be in compliance with the current public information required under
Rule 144 as to such Shares and without volume or manner-of-sale restrictions
(but subject to any broker or seller’s representation letter reasonably
requested by the Company or its transfer agent), or (iv) if such legend is not
required under applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the staff of the Commission).  The
Company shall cause its counsel to issue a legal opinion to the transfer agent
promptly if required by the transfer agent to effect the removal of the legend
hereunder.  The Company agrees that at such time as such legend is no longer
required under this Agreement, it will, no later than three Trading Days
following the delivery by a Purchaser to the Company or the transfer agent of a
certificate representing Shares, issued with a restrictive legend (such third
Trading Day, the “Legend Removal Date”), deliver or cause to be delivered to
such Purchaser a certificate representing such shares that is free from all
restrictive and other legends.  The Company may not make any notation on its
records or give instructions to the transfer agent that enlarge the restrictions
on transfer set forth in this Agreement.  Certificates for Securities subject to
legend removal hereunder shall be transmitted by the transfer agent to the
Purchaser by crediting the account of the Purchaser’s prime broker with the
Depository Trust Company System as directed by such Purchaser (in each case
subject to representation letters from a broker and/or Purchaser required by the
transfer agent or the Company)
 
 
B-18

--------------------------------------------------------------------------------

 


  B.       Furnishing of Information; Public Information. Until the time that no
Purchaser owns Securities, the Company covenants to maintain the registration of
the Common Stock under Section 12(b) or 12(g) of the Exchange Act and to timely
file (or obtain extensions in respect thereof and file within the applicable
grace period) all reports required to be filed by the Company after the date
hereof pursuant to the Exchange Act even if the Company is not then subject to
the reporting requirements of the Exchange Act.  At any time during the period
commencing from the six (6) month anniversary of the date hereof and ending on
the eighteen (18) month anniversary of the date hereof, if the Company shall
fail for any reason to satisfy the current public information requirement under
Rule 144(c) (a “Public Information Failure”) then, in addition to such
Subscriber’s other available remedies, the Company shall pay to a Subscriber, in
cash, as partial liquidated damages and not as a penalty, by reason of any such
delay in or reduction of its ability to sell the Securities, an amount in cash
equal to one percent (1%) of the aggregate Purchase Price of such Subscriber’s
Securities on the day of a Public Information Failure and on every thirtieth
(30th) day (pro rated for periods totaling less than thirty days) thereafter
until the earlier of (a) the date such Public Information Failure is cured and
(b) such time that such public information is no longer required  for the
Subscribers to transfer the Shares pursuant to Rule 144.  The parties agree that
the maximum aggregate liquidated damages payable to a Subscriber under this
Section 5(B) shall be six percent (6%) of the aggregate Purchase Price paid by
such Subscriber pursuant to this Agreement.  The payments to which a Subscriber
shall be entitled pursuant to this Section 5(B) are referred to herein as
“Public Information Failure Payments.”  Public Information Failure Payments
shall be paid on the earlier of (i) the last day of the calendar month during
which such Public Information Failure Payments are incurred and (ii) the third
(3rd) Business Day after the event or failure giving rise to the Public
Information Failure Payments is cured.  In the event that the Company fails to
make Public Information Failure Payments in a timely manner, such Public
Information Failure Payments shall bear interest at the rate of 1.5% per month
(prorated for partial months) until paid in full. Nothing herein shall limit
such Subscriber’s right to pursue actual damages for the Public Information
Failure, and such Subscriber shall have the right to pursue all remedies
available to it at law or in equity including, without limitation, a decree of
specific performance and/or injunctive relief


  C.       Integration.  The Company shall not sell, offer for sale or solicit
offers to buy or otherwise negotiate in respect of any security (as defined in
Section 2 of the Securities Act) that would be integrated with the offer or sale
of the Securities in a manner that would require the registration under the
Securities Act of the sale of the Securities or that would be integrated with
the offer or sale of the Securities for purposes of the rules and regulations of
any Trading Market such that it would require shareholder approval prior to the
closing of such other transaction unless shareholder approval is obtained before
the closing of such subsequent transaction.


  D.       Disclosure of Transactions and Other Material Information The Company
shall, on or before 9:00 a.m., New York time, on the first (1st) Business Day
after the date of this Agreement, issue a press release (the “Press Release”)
reasonably acceptable to the Subscriber disclosing all the material terms of the
transactions contemplated by the transaction documents. On or before 5:30 p.m.,
New York time, on the first (1st) Business Day following the date of this
Agreement, the Company shall file a Current Report on Form 8-K describing all
the material terms of the transactions contemplated by this Agreement in the
form required by the 1934 Act and attaching this Agreement (and all schedules to
this Agreement) (including all attachments, the “8-K Filing”).  From and after
the issuance of the Press Release, the Company shall have disclosed all
material, non-public information (if any) delivered to any of the Subscribers by
the Company or any of its Subsidiaries, or any of their respective officers,
directors, employees or agents in connection with the transactions contemplated
by this Agreement.  The Company shall not, and the Company shall cause each of
its officers, directors, employees and agents not to, provide any Subscriber
with any material, non-public information regarding the Company or the
Subsidiaries from and after the issuance of the Press Release without the
express prior written consent of such Subscriber.  Subject to the foregoing,
neither the Company, any Subsidiary nor any Subscriber shall issue any press
releases or any other public statements with respect to the transactions
contemplated hereby; provided, however, (i) the Company shall be entitled,
without the prior approval of any Subscriber, to make any press release or other
public disclosure with respect to such transactions (A) in substantial
conformity with the 8-K Filing and contemporaneously therewith and (B) as is
required by applicable law and regulations (provided that in the case of clause
(A) each Subscriber shall receive an advanced draft of any such press release or
other public disclosure prior to its release) and (ii) each Subscriber may make
such filings as may be required under Section 13 and Section 16 of the 1934 Act.
Without the prior written consent of the applicable Subscriber and
notwithstanding anything to the contrary in this Agreement and except as a
selling shareholder in the registration statement required hereunder, the
Company shall not (and shall cause the Subsidiaries and affiliates to not)
disclose the name of such Subscriber or any affiliate of the Subscriber in any
filing, announcement, release or otherwise, except as otherwise required by any
law, rule or regulation applicable to the Company after consultation with the
Subscriber.
 
 
B-19

--------------------------------------------------------------------------------

 


  E.       Non-Public Information.  Except with respect to the material terms
and conditions of the transactions contemplated by this Agreement, the Company
covenants and agrees that neither it, nor any other Person acting on its behalf,
will provide any Subscriber or its agents or counsel with any information that
the Company believes constitutes material non-public information, unless prior
thereto such Subscriber shall have entered into a written agreement with the
Company regarding the confidentiality and use of such information.  The Company
understands and confirms that each Subscriber shall be relying on the foregoing
covenant in effecting transactions in securities of the Company.


  F.       Indemnification of Subscribers.   Subject to the provisions of this
Section 5(F), the Company will indemnify and hold each Subscriber and its
directors, officers, shareholders, members, partners, employees and agents (and
any other Persons with a functionally equivalent role of a Person holding such
titles notwithstanding a lack of such title or any other title), each Person who
controls such Subscriber (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, shareholders,
agents, members, partners or employees (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling persons (each, a
“Subscriber Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation that any such Subscriber Party may suffer or incur as a
result of or relating to (a) any breach of any of the representations,
warranties, covenants or agreements made by the Company in this Agreement or (b)
any action instituted against the Subscriber Parties in any capacity, or any of
them or their respective Affiliates, by any stockholder of the Company who is
not an Affiliate of such Subscriber Parties, with respect to any of the
transactions contemplated by this Agreement (unless such action is based upon a
breach of such Subscriber Party’s representations, warranties or covenants under
this Agreement or any agreements or understandings such Subscriber Parties may
have with any such stockholder or any violations by such Subscriber Parties of
state or federal securities laws or any conduct by such Subscriber Parties which
constitutes fraud, gross negligence, willful misconduct or malfeasance).  If any
action shall be brought against any Subscriber Party in respect of which
indemnity may be sought pursuant to this Agreement, such Subscriber Party shall
promptly notify the Company in writing, and the Company shall have the right to
assume the defense thereof with counsel of its own choosing reasonably
acceptable to the Subscriber Party.  Any Subscriber Party shall have the right
to employ separate counsel in any such action and participate in the defense
thereof, but the fees and expenses of such counsel shall be at the expense of
such Subscriber Party except to the extent that (i) the employment thereof has
been specifically authorized by the Company in writing, (ii) the Company has
failed after a reasonable period of time to assume such defense and to employ
counsel or (iii) in such action there is, in the reasonable opinion of counsel,
a material conflict on any material issue between the position of the Company
and the position of such Subscriber Party, in which case the Company shall be
responsible for the reasonable fees and expenses of no more than one such
separate counsel.  The Company will not be liable to any Subscriber Party under
this Agreement (y) for any settlement by a Subscriber Party effected without the
Company’s prior written consent, which shall not be unreasonably withheld or
delayed; or (z) to the extent, but only to the extent that a loss, claim, damage
or liability is attributable to any Subscriber Party’s breach of any of the
representations, warranties, covenants or agreements made by such Subscriber
Party in this Agreement.  The indemnification required by this Section 5(F)
shall be made by periodic payments of the amount thereof during the course of
the investigation or defense, as and when bills are received or are incurred.
The indemnity agreements contained herein shall be in addition to any cause of
action or similar right of any Subscriber Party against the Company or others
and any liabilities the Company may be subject to pursuant to law.
 
 
B-20

--------------------------------------------------------------------------------

 


  G.       Listing of Common Stock. The Company hereby agrees to use best
efforts to maintain the listing or quotation of the Common Stock on the Trading
Market on which it is currently listed, and concurrently with the Closing, the
Company shall apply to list or quote all of the Shares on such Trading Market
and promptly secure the listing of all of the Shares on such Trading Market. The
Company further agrees, if the Company applies to have the Common Stock traded
on any other Trading Market, it will then include in such application all of the
Shares, and will take such other action as is necessary to cause all of the
Shares to be listed or quoted on such other Trading Market as promptly as
possible.  The Company will then take all action reasonably necessary to
continue the listing or quotation and trading of its Common Stock on a Trading
Market and will comply in all respects with the Company’s reporting, filing and
other obligations under the bylaws or rules of the Trading Market.


  H.      Equal Treatment of Purchasers.  No consideration (including any
modification of this Agreement) shall be offered or paid to any Person to amend
or consent to a waiver or modification of any provision of this Agreement unless
the same consideration is also offered to all of the parties to this
Agreement.  For clarification purposes, this provision constitutes a separate
right granted to each Purchaser by the Company and negotiated separately by each
Purchaser, and is intended for the Company to treat the Purchasers as a class
and shall not in any way be construed as the Purchasers acting in concert or as
a group with respect to the purchase, disposition or voting of Securities or
otherwise.
 
 
B-21

--------------------------------------------------------------------------------

 


  I.        Form D; Blue Sky Filings.  The Company agrees to timely file a Form
D with respect to the Securities as required under Regulation D and to provide a
copy thereof, promptly upon request of any Purchaser. The Company shall take
such action as the Company shall reasonably determine is necessary in order to
obtain an exemption for, or to qualify the Securities for, sale to the
Purchasers at the Closing under applicable securities or “Blue Sky” laws of the
states of the United States, and shall provide evidence of such actions promptly
upon request of any Purchaser.


  J.       Acknowledgment of Dilution.  The Company acknowledges that the
issuance of the Securities may result in dilution of the outstanding shares of
Common Stock, which dilution may be substantial under certain market
conditions.  The Company further acknowledges that its obligations under this
Agreement, including, without limitation, its obligation to issue the Shares
pursuant to this Agreement, are unconditional and absolute and not subject to
any right of set off, counterclaim, delay or reduction, regardless of the effect
of any such dilution or any claim the Company may have against any Purchaser and
regardless of the dilutive effect that such issuance may have on the ownership
of the other stockholders of the Company.


  K.      Independent Nature of Subscribers’ Obligations and Rights.  The
obligations of each Subscriber under this Agreement are several and not joint
with the obligations of any other Subscriber, and no Subscriber shall be
responsible in any way for the performance or non-performance of the obligations
of any other Subscriber under this Agreement.  Nothing contained herein, and no
action taken by any Subscriber pursuant hereof or thereto, shall be deemed to
constitute the Subscribers as a partnership, an association, a joint venture or
any other kind of entity, or create a presumption that the Subscribers are in
any way acting in concert or as a group with respect to such obligations or the
transactions contemplated by this Agreement.  Each Subscriber shall be entitled
to independently protect and enforce its rights, including, without limitation,
the rights arising out of this Agreement, and it shall not be necessary for any
other Subscriber to be joined as an additional party in any proceeding for such
purpose.


6.   Miscellaneous.


      (a)      Subscriber agrees that Subscriber cannot cancel, terminate, or
revoke this Agreement or any agreement of Subscriber made hereunder, and this
Subscription Agreement shall survive the death or legal disability of Subscriber
and shall be binding upon Subscriber’s heirs, executors, administrators,
successors, and permitted assigns.


      (b)      Subscriber has read and has accurately completed this entire
Agreement.


      (c)      This Agreement, the Confidential Purchase Questionnaire and the
Escrow Agreement constitute the entire agreement between the parties hereto with
respect to the subject matter hereof and may be amended or waived only by a
written instrument signed by all parties.


      (d)      All representations, warranties and covenants of each of
Subscriber and the Company contained herein shall survive the acceptance of this
subscription and the closing.
 
 
B-22

--------------------------------------------------------------------------------

 
 
  (e)      Any notice or other document required or permitted to be given or
delivered to the parties hereto shall be in writing and sent: (i) by fax if the
sender on the same day sends a confirming copy of such notice by a recognized
overnight delivery service (charges prepaid), or (ii) by registered or certified
mail with return receipt requested (postage prepaid) or (iii) by a recognized
overnight delivery service (with charges prepaid).


If to the Company, at:


MYOS Corporation
45 Horsehill Road
Suite 106
Cedar Knolls, N.J.  07927
Attention: Peter Levy
Tel: (973) 509-0444
Fax: (973) 348-5707


With a copy to:


Stuart Neuhauser, Esq.
Ellenoff Grossman & Schole LLP
150 East 42nd Street
New York, NY 10017
Tel: (212) 370-1300
Fax: (212) 370-7889


If to the Subscriber, at its address set forth on the signature page to this
Agreement or such other address as Subscriber shall have specified to the
Company in writing.
 
  (g)     Failure of the Company to exercise any right or remedy under this
Agreement or any other agreement between the Company and the Subscriber, or
otherwise, or any delay by the Company in exercising such right or remedy, will
not operate as a waiver thereof.  No waiver by the Company will be effective
unless and until it is in writing and signed by the Company.


  (h)     This Agreement shall be enforced, governed and construed in all
respects in accordance with the laws of the State of New York, as such laws are
applied by the New York courts except with respect to the conflicts of law
provisions thereof, and shall be binding upon Subscriber and Subscriber’s heirs,
estate, legal representatives, successors and permitted assigns and shall inure
to the benefit of the Company, and its successors and assigns.


  (i)       Any legal suit, action or proceeding arising out of or relating to
this Subscription Agreement or the transactions contemplated hereby shall be
instituted exclusively in New York Supreme Court, County of New York, or in the
United States District Court for the Southern District of New York.  The parties
hereto hereby: (i) waive any objection which they may now have or hereafter have
to the venue of any such suit, action or proceeding, and (ii) irrevocably
consent to the jurisdiction of the New York Supreme Court, County of New York,
and the United States District Court for the Southern District of New York in
any such suit, action or proceeding.  The parties further agree to accept and
acknowledge service of any and all process which may be served in any such suit,
action or proceeding in the New York Supreme Court, County of New York, or in
the United States District Court for the Southern District of New York and agree
that service of process upon a party which is mailed by certified mail to such
party’s address shall be deemed in every respect effective service of process
upon such party in any such suit, action or proceeding.
 
 
B-23

--------------------------------------------------------------------------------

 


  (j)       If any provision of this Agreement is held to be invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed modified to conform with such statute or rule of law.  Any
provision hereof that may prove invalid or unenforceable under any law shall not
affect the validity or enforceability of any other provisions hereof.


  (k)      The parties understand and agree that money damages would not be a
sufficient remedy for any breach of this Agreement by the Company or Subscriber
and that the party against which such breach is committed shall be entitled to
equitable relief, including an injunction and specific performance, as a remedy
for any such breach, without the necessity of establishing irreparable harm or
posting a bond therefor.  Such remedies shall not be deemed to be the exclusive
remedies for a breach by either party of this Agreement but shall be in addition
to all other remedies available at law or equity to the party against which such
breach is committed.


  (l)       All pronouns and any variations thereof used herein shall be deemed
to refer to the masculine, feminine, singular or plural, as identity of the
person or persons may require.


  (m)     This Agreement may be executed in counterparts and by facsimile, each
of which shall be deemed an original, but all of which shall constitute one and
the same instrument.


  (n)      Definitions. In addition to the terms defined elsewhere in this
Agreement, for all purposes of this Agreement, the following terms have the
meanings set forth in this Agreement.
 
“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 under the
Securities Act.


“Board of Directors” means the board of directors of the Company.


“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, right,
option, warrant or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.


“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
 
 
B-24

--------------------------------------------------------------------------------

 


 “FCPA” means the Foreign Corrupt Practices Act of 1977, as amended.


“Liens” means a lien, charge pledge, security interest, encumbrance, right of
first refusal, preemptive right or other restriction.


“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.


“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an informal investigation or partial proceeding,
such as a deposition), whether commenced or threatened.


“Subsidiary” means any subsidiary of the Company and shall, where applicable,
also include any direct or indirect subsidiary of the Company formed or acquired
after the date hereof.


“Trading Day” means a day on which the principal Trading Market is open for
trading.


“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
MKT, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange or the OTC Bulletin Board (or any
successors to any of the foregoing).
 
[Signature Pages Follow]
 
 
B-25

--------------------------------------------------------------------------------

 
 
Signature Page for Individuals:
 
           IN WITNESS WHEREOF, Subscriber has caused this Subscription Agreement
to be executed as of the date indicated below.
 
$
         
Purchase Price
 
Number of Shares
                       
Print or Type Name
                           
Signature
                           
Date
                           
Social Security Number
                       
Address
     



Please check if applicable and include co-owner’s information below (name,
address, social security number):
 
                      _______ Joint
Tenancy                                                                ______
Tenants in Common


 
__________________________


__________________________


__________________________
 
 
 
S-1

--------------------------------------------------------------------------------

 
 
Partnerships, Corporations or Other Entities:
 
           IN WITNESS WHEREOF, Subscriber has caused this Subscription Agreement
to be executed as of the date indicated below.
 
$
         
Purchase Price
 
Number of Shares
                       
Print or Type Name of Entity
                       
Address
                           
Taxpayer I.D. No.      
                           
Signature       
  Print or Type Name and Indicate Title or Position with Entity                
       
Date
     

 
 
 
S-2

--------------------------------------------------------------------------------

 


Acceptance:


           IN WITNESS WHEREOF, the Company has caused this Subscription
Agreement to be executed, and the foregoing subscription accepted, as of the
date indicated below.
 

 
MYOS CORPORATION
           
By:
      Name : Peter Levy     Title:  Chief Operating Officer          

Date: ___________________, 2012




S-3


--------------------------------------------------------------------------------